Deaderick, C. J.,
upon motion to rehear, delivered the following opinion :
The petitioners, D. PI. & W. K. Posfon have presented a petition to rehear this cause in the matter of their petition to have the tax of Memphis city, upon certain lots described, reduced.
The argument is, that the reduction made by the county court to $9,500 was made on the basis of the value at the time the assessment was made. . .
The reduction was made on this property to $9,500 by the county court under the act of 1879, ch. 152, entitled an act to allow partial redemption of land sold for taxes, and for the relief ol tax-payers.
It provides by sec. 1, that the quarterly courts, upon ( satisfactory reasons, by affidavit shown, may authorize the redemption of any part of a lot or tract of land heretofore sold to the Treasurer, for State and county taxes due thereon, etc.
And sec. 2 provides that the quarterly court is further authorized, for good reason shown by affidavit, to reduce the assessment and to remit interest and penalties on a lot or tract of land or portion thereof, which has been heretofore sold for State and county taxes to the Treasurer of the State, etc.
It was under this act that the county court reduced' the value of the lots in question to the uniform value of $9,500 for each of the years, from 1866 to 1874.
*416The record, however, does not disclose that said lots had ever been sold for State and county taxes to the Treasurer of the State, which' is one of the conditions upon which the county court' had jurisdiction to reduce the assessments under said acts.
By the express provisions of the act of .1883, March 27, sec. 1, the chancery court shall have power to reduce assessments, when it shall appear to it that such assessments are excessive, in view of the present value of the property, and when it appears assessments have been reduced by the county court for State and county purposes, such reduction shall be prima facie sufficient for it (the chancery court) to adopt and act upon such assesment.
We do not understand this section as adopting two classes of cases, as argued: ] st. Those in which orders of reduction, were made by the county court; and 2d. Those in which the application is made in the first instance for reduction, to. the chancery court.
If this were the true construction of the section, it necessarily contains two distinct and antagonistic bases of valuation. Indeed this is virtually admitted in the argument for rehearing. It is said that only in the application made in the first instance to the chancery court for reduction, can said court take into view the present value of the property. And in another part of the argument, it is said that the reduction to $9,500 was adopted upon the action of the county court, and was the valuation at the time of the several assessments.
Thus the same section of this act is construed as *417authorizing the chancery court, where the county court reduction is not offered in evidence, to take into view the present value of the property; and where said county court reduction is offered in evidence, it is to be construed as evidence of the value of the series of years in which the assessments were made. The act of 1879 has reference only to the State and county taxes, the act of 1883 to taxes for municipal corporations.
We think the true construction of the act of 1883, sec. 1, is, that the chancery court may reduce assessments for previous years, when excessive, in view of the present value of the property, and that the valuation made by the county court in reduction by it, may be taken as prima facie evidence of its present value, for it is by this standard the act authorizes the chancery court to value the property, and it makes the action of the county court prima facie evidence of such value. So that the principle of present value, in reduction of value of former years, is the rule prescribed by that section, and the action of the county court is by the act made prima facie evidence on which the chancery court may act.
It is also objected that appellants have no right to raise the question passed upon, having no vested right in an assessment of taxes. We have decided at this term that these appellants and other creditors of their class have a right, under the act of 1879, to have their claims paid out of the fund arising from delinquent taxes, and are therefore interested in that fund, and, under sec. 10 of said act, when dissatisfied *418with the decision, in any litigated question, may have the same reheard in this court by. appeal.
We are satisfied with the correctness of the opinon heretofore pronounced, and dismiss the petition for rehearing.